Mr. President, on behalf of the Afghan delegation, I should like to extend to you our warmest congratulations on your election as President of the twenty-seventh session of the General Assembly. We are confident that the present session will, under your able leadership, witness significant steps toward finding solutions to many of the problems confronting human society.
2. We should also like to express our sincere appreciation to your predecessor, Mr. Adam Malik, for his able handling of the presidency of the twenty-sixth session of the General Assembly. My colleagues and I also wish to express our gratitude to Mr. Kurt Waldheim for the energy and perception with which, since his election to the post of Secretary-General, he has embarked upon the manifold
duties and heavy responsibilities of this highly esteemed office. 
3. In the changing world of today, with problems increasing
both in number and in dimension, human society in general-and the small countries in particular are placing special hope in the United Nations. We all see with regret that many parties to many of the problems facing the world
today try their best to avoid bringing to the machinery of this Organization, its organs and specialized agencies questions in which their vital interests are involved. If this process is allowed to go on unchecked in the direction in
which it has been heading in recent years, it will inevitably lead to this result: either the United Nations will become a burdensome bureaucracy, or the world will be misled into a dangerous condition of self-deception, or both.
4. In the not-too-distant past, the world discovered too late that this course of events could only lead us to catastrophic consequences. It is still early enough to re-examine our experience with the United Nations and to
find ways effectively to carry out the basic principles embodied in its Charter. It is on this basis that the delegation of Afghanistan wishes to emphasize the necessity for a genuine, deep and practical discussion of item 24 of the agenda.
5.	In this, I address myself not only to the great Powers but also to the entire membership of this Organization. It is the responsibility of all of us to make the Charter, and this Organization, an effective instrument to create better political, economic and social conditions in the world in which we all live and must live together.
6.	We shall present our view on that subject when the question comes before the General Assembly for debate, so we shall not go into detail about it here. However, I do want to say that, as a small nation, we should like to see the United Nations reflect the true conscience of the world whenever the idea of naked power, and of economic and political dominance, attempts to obscure the need for a balanced approach to international politics.
7.	This Organization should not in any way be prohibited from serving as a free forum of the community of nations and as an instrument for arriving, by means of constructive dialogs, at just and viable solutions to the many problems facing the world. In this spirit, my delegation would like to voice its full appreciation of the remarks made by the Secretary-General in the introduction to his report to this Assembly on the work of the Organization [A18701J Add.l]. We hope that the detente of the great Powers will encompass the finding of means to strengthen the United Nations, rather than by-passing this Organization and taking the world back to the methods of the era before its birth.
8.	In this context, it would be relevant to refer to one tragedy the shadow of which continues to hang over the conscience of all of us who have assembled here. From this rostrum we have spoken a number of times about the fate of the people of Viet-Nam. It is high time that the community of nations as a whole seriously addressed itself to this continuing threat to international peace and security. Afghanistan has always supported a solution of the question of Viet-Nam-and of all Indochina based on the decisive role of the will of the peoples of the area themselves in determining their own destiny without any foreign intervention. We shall continue to render our support to the struggling people of the Indochinese peninsula on the basis of these principles, which can be considered the sole criteria for the solution of their problems.
9.	We shall have the opportunity of commenting on the individual items composing the agenda of this session of the General Assembly as they arise. Being conscious of the necessity to economize the very valuable time of this 
august Assembly, I shall only summarize very briefly at this time the views of the Afghan delegation, and of my Government, on some of the major developments of the period between the last session of the General Assembly and the present one.
10.	The first of these developments is, fortunately, a positive one. The increasing recognition of and adherence to the philosophy of non-alignment, and its role in world politics, is a source of particular satisfaction to Afghanistan. In the past year alone, many events and even the attitudes of some of the great Powers have indicated this trend. The recent Conference of the Foreign Ministers of Non-Aligned Countries, held in Georgetown, Guyana in August, has made a significant contribution to the further development of the concepts of peaceful coexistence and to the application of independent judgment to international events solely on the basis of their merit. The non-aligned countries of the world are looking forward to the summit meeting to be held next year in Algeria and are confident that it will make a positive contribution both to the noble cause of international peace and security and to the development of better relations among the different members of the world community.
11.	The question of international peace and security naturally leads to that of world disarmament. We would like to join in the earnest appeal of all the peace-loving nations for a rapid and complete end to the dangerous race in armaments, If we do not achieve the goal of total disarmament for which our generation and the ones preceding us have so earnestly longed, the planet on which we live will be an inherently unsafe dwelling place not only for us and for our children but for their children as well.
12.	With regard to the problem of terrorism, we would like to bring to the attention of this Assembly the following essential observations. To disturb the safety of innocent people anywhere in the world cannot be tolerated under any circumstances. However, in the light of this same basic norm of human conduct, no one should be allowed to deceive the world into believing that equally innocent people, deprived of their land and communal entity, shall have no right to fight for the recovery of their usurped homes. It is the urgent responsibility of this Organization and particularly of the major Powers of the world to use all the means at their disposal for finding and applying a solution to the problem of Palestine. Among all the matters of war and peace, none is more dangerous nor demands our attention more than the situation in the Middle East a situation created by the occupation of Arab territories by Israel and by its blunt refusal to withdraw its forces from those territories. With a shaky and precarious history of cease-fires, no progress has been made towards a satisfactory settlement in that troubled area.
13.	Over 20 years of usurpation of the Palestinian people's rights and the continued trampling of their ancestral land by an alien conqueror should not lead the international community to forget that there exists a distinct entity called Palestine and a distinct people called the Palestinians, whose destiny is indistinguishably linked with the soil on which they have been living since time immemorial. It is our ardent hope that the General Assembly at its present session, by taking adequate measures in this regard, will contribute to the restoration of the rights of the Palestinian Arabs. The immediate and complete withdrawal of all Israeli forces from all territories of the three Arab countries namely, Egypt, Syria, and Jordan-is another essential prerequisite for the establishment of a durable peace in the Middle East. To deal with the problem in any other way would be, to paraphrase a Persian poem, "Wiping the tears from our faces without assuaging the anguish from which we weep".
14.	My Government welcomed the spirit that prevailed in the conference of the leaders of Pakistan and India at Simla. It is truly within the spirit of the Charter of this Organization that, at last, in the troubled IndoPakistani subcontinent dialog is beginning to replace the use of arms or the threat of such use. It would be a significant contribution to the victory of the principle of pacific settlement of international disputes to see peace reigning at last over the countries of the subcontinent, and to see Pakistan, Bangladesh and India co-operating in the different spheres of life for the benefit of all the peoples of all three countries.
15.	The noble efforts deployed by the United Nations Committee on decolonization  have all the support of the people and the Government of Afghanistan. I would like to reiterate once again our sympathy with, and our backing for, all nations and peoples still struggling for the recognition of their right to self-determination. The abolition of all forms and manifestations of colonialism and imperialism and of racial discrimination and apartheid is a basic objective of the Charter; and all of us present here are bound by our pledges to its provisions and purposes to extend whatever support is at our disposal to the achievement of these goals.
16.	For Afghanistan itself, colonialism has left a very unfortunate heritage. It is our hope that the question of Pakhtunistan will be solved on the basis of the right of self-determination for the Pakhtun and Baluchi inhabitants of that land. It is the national and international duty of the people and the Government of Afghanistan to pursue, by all peaceful means at their disposal, the just and noble cause of the people of Pakhtunistan. This problem, in essence, emanated from a very typical colonial injustice.
17.	The right of the people of Pakhtunistan freely to choose their own destiny was denied them when the classical form of Western colonialism ended in the Indian subcontinent through its partition a quarter century ago. The land of Pakhtunistan, in spite of not being part of the subcontinent, was added to one of the two new States without its inhabitants having been accorded an opportunity to exercise freely their right to self-determination. The peaceful settlement of this matter is one of the major aims of Afghanistan's foreign policy; but since the question has not been formally put before the General Assembly, it is not our intention to go into further discussion of the problem at this time.
18.	The economic development of the under-developed peoples of the world, which unfortunately constitute the majority of the inhabitants of our globe, ii essential not only to the question of international peace and security but also to the well-being-present and future of human society as a whole and to the deceit self-respect of us all. The outcome of the third Session of the United Nations Conference on Trade and Development [UNCTAD] t held at Santiago in April and May, was a source of genuine disturbance to the small and poor nations of the world, If the menacing gap between the rich and the poor countries continues to widen further, it will soon be very difficult to consider the inhabitants of the world as one human society in the true sense of the word. We hope that this problem will be given sufficient time and consideration during the deliberations of the present session of the General Assembly so that the flame of hope for the future of the developing countries can remain alight.
19.	At this juncture one point deserves special mention. As we all know, it is specifically stated in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)J that special measures in favor of the least developed countries should be adopted so as to enable those countries to benefit fully and equitably from the general measures contained in the Strategy. In the view of my Government, the general division of the world into developed and developing countries ii a simplistic view which is no longer valid. The developing world is divided into two groups, developing and least developed. That fact has already been recognized by the International Development Strategy, as well as in numerous resolutions of the various bodies of the United Nations system. Some of the least developed countries are land-locked and are thus doubly handicapped.
20.	As I stated earlier, the gap between the developed and the developing countries and between the latter and the least developed among them is fast widening. The identification of the least developed countries is a dramatic phenomenon in the painstakingly slow process of searching for solutions to the socio-economic problems of the countries of the world. The concept of the developing countries as a single group having more similarities than differences proved to be inaccurate. The criteria established for the identification of those .countries demonstrate that they are countries with extremely vulnerable subsistence economies. Two years of continued and severe drought in the case of my country, for example, not only disrupted the precarious economic balance but also plunged the country into unprecedented socio-economic chaos.
21.	We agree, as we have often repeated in various international documents that the primary responsibility for the economic development of the developing countries rests upon those countries themselves. But there is another fact, which applies in no case more than it does to the least developed countries: the efforts of those countries for development cannot succeed without urgent, comprehensive and sustained international assistance and co-operation. That fact has been recognized by the developed as well as other developing countries in numerous documents, the most recent of them UNCTAD resolution 62 (III), which contains specific commitments and measures. It is high time to ascertain to what extent these promises are going to be kept.
22.	Efforts during the past several years by a number of countries resulted in the unanimous adoption of resolution 63 (III) at Santiago last spring. That resolution, while not satisfying entirely the needs and claims of the developing land-locked countries, could nevertheless be regarded as a major step in the right direction. As stipulated in numerous studies and resolutions of various United Nations bodies, land-locked developing countries need, first, to adapt their economies to their special geographic situation, and secondly, to sure the free and unrestricted transit of their trade to the sea and to third countries, and vice versa. Those two needs should be satisfied simultaneously and not consecutively. Resolution 63 (III) provides guide-lines for special measures to be taken in both these fields. While the first measures, which are the responsibility of developed countries and international organizations, are of a rather long-term nature, the second set of measures, which are the responsibility of transit countries and international organizations, deserve immediate attention. Such measures as the preparation of a transport strategy and the study of administrative and customs procedures in transit countries could not be carried out without sincere and complete co-operation by the transit countries.
23.	We hope that the UNCTAD secretariat, as well as responsible bodies in various international organizations, will take swift and effective measures to implement those decisions of the third session of UNCTAD. We further hope that all countries concerned will adopt a constructive attitude towards these questions and extend their full co-operation to the other parties concerned. The Government of Afghanistan, in co-operation with other land-locked countries, will closely follow developments in this field and is ready to offer its full co-operation and assistance for the implementation of the provisions of UNCTAD resolution 63 (III).
24.	We attach substantial importance to the development of the law of the sea along the lines leading to the possibility of access for all the nations of the world to the riches of the sea-bed beyond the limits of the national jurisdiction of individual nations. Special attention must be paid to the status and the needs of the land-locked countries. That is true not only with regard to the riches of the sea-bed but also with regard to freedom of transit and other facilities that are desperately needed for the economic growth of those land-locked countries.
25.	Afghanistan in the last three years has had to cope with the catastrophic consequences of a very severe drought. Many Members of the United Nations have generously, and in compliance with the resolution of sympathy adopted by the twenty-sixth session of the General Assembly [resolution 2757(XXVI)], extended help and sympathy to our people in their moment of distress. I consider it my duty to express, on behalf of the people and the Government of Afghanistan, our sincere gratitude and appreciation to all those countries which have so kindly extended their aid. I would like especially to thank the former Secretary-General of the United Nations, U Thant, for his message to the various specialized agencies of the United Nations concerned with this problem, and those agencies for the timely help they have rendered in the face of this natural catastrophe.
26.	In conclusion, I express the hope that this twenty- seventh session of the General Assembly will mark a significant step forward in the deliberations and activities of the United Nations all through the year.
